Exhibit 10.3

 

 

AWARD AGREEMENT INCLUDING

NOTICE OF GRANT DATED MAY 2, 2005

AND

MASTER RESTRICTED STOCK UNIT

TERMS AND CONDITIONS

 

 

First MI Last



Notice of Grant

The Compensation and Development Committee of the Burlington Northern Santa Fe
Corporation (the "Company") Board of Directors has awarded you a grant of
Time-Based and Performance-Based Restricted Stock Units ("RSUs") as follows:

Grant Date: 05/02/2005

Vesting Date: 05/02/2008

Number of Time-Based RSUs: _______________

Number of Performance-Based RSUs: _______________

Performance Criteria: As defined by the Compensation and Development Committee
from time to time

The RSUs are granted under and governed by the terms and conditions of the BNSF
1999 Stock Incentive Plan (the "Plan") and the Master Restricted Stock Unit
Terms and Conditions dated May 2, 2005, (the "Master RSU Terms and Conditions")
which are attached. This Notice of Grant and the attached Master RSU Terms and
Conditions shall together constitute the "Award Agreement."

To accept the Award Agreement, including this Notice of Grant, you must click on
the acceptance box at the end of the Master RSU Terms and Conditions which
follow. Anything herein contained to the contrary notwithstanding, unless the
Award Agreement is electronically accepted or executed by the Employee and
delivered to the Secretary of BNSF on or before June 17, 2005, the award
described in the Notice of Grant may be withdrawn and cancelled by the Company.

You may receive future additional RSU awards which also state that they are
granted under and governed by the terms and conditions of the Plan and the
Master RSU Terms and Conditions. These grants would be made by delivery to you
of a Notice of Grant in form similar to this Notice of Grant, subject to any
additional terms and conditions as may be set forth in the Notice of Grant.

By your acceptance of the Award Agreement:

(1) you agree to abide by the terms and conditions of the Plan and this Notice
of Grant as well as the Master RSU Terms and Conditions with respect to the
award of RSUs made in this Notice of Grant;

(2) you agree that any future Notice of Grant of RSUs which you receive granted
under and governed by the Master RSU Terms and Conditions shall also become part
of this Award Agreement without further action on your part, and you agree to
abide by the terms and conditions of the Plan and such Notice of Grant as well
as the Master RSU Terms and Conditions with respect to the award made in such
Notice of Grant; and

(3) you attest that you were a salaried employee of the Company or a Related
Company on May 2, 2005, with respect to the award made under this Notice of
Grant, and agree that any future award you receive under any additional Notice
of Grant granted under and governed by the terms of the Master RSU Terms and
Conditions is contingent upon your being a salaried employee on the grant date
of such award.

 

BURLINGTON NORTHERN SANTA FE



1999 STOCK INCENTIVE PLAN

MASTER RESTRICTED STOCK UNIT TERMS AND CONDITIONS



These Master Restricted Stock Unit Award Agreement Terms and Conditions dated
May 2, 2005, (the "Master RSU Terms and Conditions") reflect the terms and
conditions of the agreement by and between Burlington Northern Santa Fe
Corporation, a Delaware corporation ("BNSF" or the "Company"), and the Employee,
with respect to each Notice of Grant to the Employee for an award of Restricted
Stock Units which states that the grant is governed by the Master RSU Terms and
Conditions. Each such Notice of Grant, together with these Master RSU Terms and
Conditions, shall constitute the "Award Agreement."



1. Restrictions on Transfer. Restricted Stock Units (as referenced in the 1999
Stock Incentive Plan (the "Plan")) shall not be sold, pledged, assigned,
transferred, or encumbered during the period the Restricted Stock Units are
subject to restrictions set forth in the Award Agreement, and the Employee shall
not be treated as a stockholder with respect to the Restricted Stock Units.



2. Shares on Deposit. Restricted Stock Units awarded hereunder shall be
registered in the name of the Company on behalf of the Employee and the
Employee's acceptance of this Award Agreement constitutes a grant by the
Employee of a power of attorney authorizing a Stock Power to be endorsed in
blank prior to the distribution with respect to the award or the forfeiture of
the award.



3. Dividends. As of each dividend record date for Stock occurring on or after
the Grant date of the Restricted Stock Units, and prior to the date of
distribution of shares of Stock with respect to the Restricted Stock Units (or,
if applicable, the date of forfeiture of the Restricted Stock Units), the
Employee shall receive a cash payment equal to the amount of the dividend that
would be payable with respect to the number of shares of Stock equal to the
number of Restricted Stock Units on the dividend record date, with such payment
made on the date of payment of the applicable dividend.



4. Transfer and Forfeiture. Subject to paragraph 5, if the Employee's Date of
Termination does not occur prior to the vesting date with respect to the
time-based Restricted Stock Units, then the Employee shall become vested in such
Restricted Stock Units at the vesting date. Subject to paragraph 5, if the
Employee's Date of Termination does not occur prior to the achievement of the
performance criteria applicable to the performance-based Restricted Stock Units,
then, to the extent that the applicable performance criteria are achieved, the
Employee shall become vested in such performance-based Restricted Stock Units on
the vesting date. As of the vesting date, the Employee shall receive one share
of Stock for each Restricted Stock Unit in which the Employee is then vested,
subject to the terms of the Award Agreement, provided, however, that the Company
shall be entitled to retain possession of such share of Stock for such time as
is necessary for the Company to make the distribution of the share of Stock to
the Employee; and further provided that the Company shall not deliver any such
shares until such time as it determines that such delivery would not result in
acceleration of tax or imposition of penalties under section 409A of the
Internal Revenue Code. As of the vesting date of the shares of Stock with
respect to any Units, such Units shall be canceled.



5. Termination of Employment. The Restricted Stock Units are subject to
forfeiture in accordance with paragraph 4 upon the Employee's Date of
Termination (which, for purposes of the Award Agreement, shall be the earlier of
the "Date of Termination" as defined in the Plan or the date on which the
Employee ceases to be in salaried employment of the Company and Related
Companies) for any reason other than death, Disability, termination by the
Company other than for Cause, or Retirement. In the event of an Employee's Date
of Termination due to death, all restrictions shall lapse and the Stock shall be
issued to the Employee's designated beneficiary or, in the absence of such
designation, by the person to whom the Employee's rights shall pass by will or
the laws of descent and distribution. In the event of an Employee's Date of
Termination due to Disability, termination by an Employer or Related Company
other than for Cause or Retirement, then (a) as to Time-Based Restricted Stock
Units, the restrictions shall lapse on a pro rata portion of the Restricted
Stock Units; and (b) as to Performance-Based Restricted Stock Units, a pro rata
portion of the Restricted Stock Units will remain subject to the time and
performance criteria established by the Committee with respect to such period
and the balance of the Award shall be forfeited. For purposes of the preceding
sentence, the pro rata portion of the Award shall equal the total number of
Restricted Stock Units covered by the Notice of Grant multiplied by a fraction,
the denominator of which is the total number of months of the period between the
Grant date and the vesting date applicable to the Award and the numerator of
which is the number of months which elapsed between the Grant date and the Date
of Termination. Notwithstanding anything to the contrary set forth elsewhere in
these Master RSU Terms and Conditions, nothing is intended to curtail any rights
Employee may have to any vesting of Stock as set forth in The Burlington
Northern and Santa Fe Railway Company Employee Retention Program, as amended, or
in any Severance Agreement or Change in Control Agreement which the Company may
have in effect with the Employee. In the event of an Employee's Date of
Termination is for Cause, or the Employee resigns, all Restricted Stock Units
that are not vested on the Date of Termination shall be forfeited. The
Restricted Stock Units are subject to forfeiture upon the exercise of seniority
at any time after the grant date.



6. Taxes. The Employee agrees that BNSF or the Related Companies may require
payment by Employee of federal, state, railroad retirement or local taxes upon
the vesting of an Award. Employee may use cash or shares to satisfy tax
liabilities incurred, provided that if shares are used, shares from the vesting
Award may be used only to satisfy (i) applicable railroad retirement taxes, and
(ii) federal and state income taxes to the extent of the Supplemental Federal
Income Tax Withholding Rate as established by the Internal Revenue Code. Any
additional taxes may be satisfied by use of attestation of ownership of other
shares, provided, however, that the total shall not exceed the combined maximum
marginal tax rates applicable under federal and state tax laws. In the absence
of a response from the Employee, BNSF will use shares to satisfy the tax
liabilities incurred.



7. Change in Control. If a Change in Control as defined in the Plan occurs on or
prior to the Employee's Date of Termination while an award of Restricted Stock
Units remains outstanding under the Plan, all restrictions shall lapse and all
Restricted Stock Units shall be fully vested.



8. No Contract of Employment. Nothing in this Agreement or in the Plan shall
confer any right to continued employment with BNSF or the Related Companies nor
restrict BNSF or the Related Companies from termination of the employment
relationship of Employee at any time.



9. Heirs and Successors. The Award Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company's assets and business. If any rights
exercisable by the Employee or benefits deliverable to the Employee under the
Award Agreement have not been exercised or delivered, respectively, at the time
of the Employee's death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of the Award Agreement. The "Designated
Beneficiary" shall be the beneficiary or beneficiaries designated by the
Employee in a writing filed with the Company in such form and at such time as
the Company shall require. If a deceased Employee fails to designate a
beneficiary, or if the Designated Beneficiary does not survive the Employee, any
rights that would have been exercisable by the Employee and any benefits
distributable to the Employee shall be exercised by or distributed to the legal
representative of the estate of the Employee. If a deceased Employee designates
a beneficiary and the Designated Beneficiary survives the Employee but dies
before the Designated Beneficiary's exercise of all rights under this Award
Agreement or before the complete distribution of benefits to the Designated
Beneficiary under this Agreement, then any rights that would have been
exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.



10. No Violation of Law. Notwithstanding any other provision of this Agreement,
Employee agrees that BNSF shall not be obligated to deliver any shares of Stock
or make any cash payment, if counsel to BNSF determines such exercise, delivery
or payment would violate any law or regulation of any governmental authority or
agreement between BNSF and any national securities exchange upon which the Stock
is listed.



11. Conflicts. In the event of a conflict between the terms of this Agreement
and the Plan or a resolution of the Committee, the Plan or the resolution shall
be the controlling document.



12. Administration. Any interpretation of the Award Agreement by the Committee
or its delegate and any decision made by the Committee or its delegate with
respect to the Award Agreement is final and binding on all persons.



13. Amendment. The Award Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Employee and the Company without the consent of any other person.



14. Terms. Except as otherwise provided in the Award Agreement, and except where
the context clearly implies or indicates the contrary, a word, term, or phrase
defined in the Plan shall have the same meaning in the Award Agreement.



[EMPLOYEE SHOULD CLICK HERE

TO ACCEPT THE AWARD AGEEMENT,

INCLUDING THE

NOTICE OF GRANT DATED MAY 2, 2005

AND THE

MASTER RESTRICTED STOCK UNIT

TERMS AND CONDITIONS

DATED MAY 2, 2005]